DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the channels of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 10 should be a dependent of claim 9 since claim 9 recites “two opposing channels extending from the distal end opening.”
Claim 17 recites the limitation "the channels of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 16 should be a dependent of claim 9 since claim 9 recites “two opposing channels extending from the distal end opening.”
Claim 27 recites the limitation "the channels of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 27 should be a dependent of claim 26 since claim 9 recites “two opposing channels extending from the distal end opening.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 10,478,569 in view of Thalmann (U.S. 2009/0216215). 
Regarding claim 1 of the application, claim 1 or claim 8 of the patent recites every limitation found in claim 1 of the application except for wherein the drive plunger comprises a tube defining a lumen; an inner plunger occupying the lumen of the drive plunger and comprising a handle extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger, a barrel and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted.
Thalmann teaches a device similar to the patent and the application, further including that wherein the drive plunger (36) comprises a tube defining a lumen (lumen inside sleeve 46); an inner plunger (4) occupying the lumen of the drive plunger and comprising a handle (9) extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger (Figure 18), a barrel (longitudinal body of element 4) and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted (paragraph [0078] and Figure 18);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Thalmann with the device of the patent in order to allow insertion of a tiltable cannula and insertion needle (paragraph [0076]).
Regarding claim 11 of the application, claim 1 or claim 8 of the patent recites every limitation found in claim 11 of the application except for wherein the drive plunger comprises a tube defining a lumen; an inner plunger occupying the lumen of the drive plunger and comprising a handle extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger, a barrel and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted.
Thalmann teaches a device similar to the patent and the application, further including that wherein the drive plunger (36) comprises a tube defining a lumen (lumen inside sleeve 46); an inner plunger (4) occupying the lumen of the drive plunger and comprising a handle (9) extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger (Figure 18), a barrel (longitudinal body of element 4) and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted (paragraph [0078] and Figure 18);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Thalmann with the device of the patent in order to allow insertion of a tiltable cannula and insertion needle (paragraph [0076]).
Regarding claim 18 of the application, claim 1 or claim 10 of the patent recites every limitation found in claim 11 of the application except for wherein the drive plunger comprises a tube defining a lumen; an inner plunger occupying the lumen of the drive plunger and comprising a handle extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger, a barrel and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted.
Thalmann teaches a device similar to the patent and the application, further including that wherein the drive plunger (36) comprises a tube defining a lumen (lumen inside sleeve 46); an inner plunger (4) occupying the lumen of the drive plunger and comprising a handle (9) extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger (Figure 18), a barrel (longitudinal body of element 4) and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted (paragraph [0078] and Figure 18);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Thalmann with the device of the patent in order to allow insertion of a tiltable cannula and insertion needle (paragraph [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8, 10, 18, 20 – 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmann (U.S. 2009/0216215) in view of Caffey (U.S. 2014/0074062).
Regarding claims 1 – 3, Thalmann teaches a device (Figure 18) for administering a needle to a subject, comprising: 
a housing (1) comprising a shell with a distal opening and a proximal opening (Figure 18); 
a drive plunger (36) occupying the space defined by the shell of the housing and in shifting engagement with the housing (paragraphs [0078] and [0080]), wherein the drive plunger comprises a tube defining a lumen (lumen inside sleeve 36 as shown in Figure 18) and the drive plunger has a proximal end extending from the proximal opening of the housing and a distal end dimensioned to receive and deliver a needle (Figure 18 and paragraph [0077]); 
an inner plunger (4) occupying the lumen of the drive plunger and comprising a handle (9) extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger (Figure 18), a barrel (longitudinal body of element 4) and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted (paragraph [0078] and Figure 18); 
a drive spring (3) associated with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive spring compresses and when the drive plunger is released, the drive plunger travels distally from the force of the drive spring (paragraph [0080]).
However, Thalmann does not teach a component for relieving discomfort associated with injecting a needle to the subject receiving the injection (claim 1); wherein the component for relieving the discomfort to the patient is selected from one or more of: a textured pad on the distal surface of the housing and a vibrator component comprising a vibrator motor and power source associated with the housing such that the power source supplies power to the vibrator motor when the motor is activated (claim 2); wherein the component for relieving discomfort is activated when the inner plunger is retracted (claim 3).
Caffey teaches a device similar to Thalmann and the current application, further including a component (vibrating rings or motors 1000) for relieving discomfort associated with injecting a needle to the subject receiving the injection (paragraph [0113]); wherein the component for relieving the discomfort to the patient is a vibrator component comprising a vibrator motor (1000) and power source associated with the housing such that the power source supplies power to the vibrator motor when the motor is activated as discussed in paragraph [0113]; wherein the component for relieving discomfort is activated when the inner plunger is retracted, specifically to effectively distract the patient from the needle insertion, the distraction mechanism preferably operates one second or less before the needle is inserted… This relative timing may be achieved by suitable electronics that provides signals to trigger first the distraction mechanism and, shortly thereafter, the needle insertion mechanism (paragraph [0114]).  Examiner notes that it would have been obvious to one having ordinary skill in the art that in the combined system of Thalmann and Caffey, the component for relieving discomfort can be active when the inner plunger is retracted, in order to effectively distract the patient from the needle insertion, similar to the disclosure of Caffey. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Caffey with the device of Thalmann in order to distract the patient from the pain (paragraph [0113]).
Regarding claim 4, Thalmann teaches a stop (61 and 6b) to hold the drive spring in a retracted position (paragraph [0057]).
Regarding claim 5, Thalmann teaches that the stop is a button extending from the surface of the drive plunger (Figure 18), depression of the button releasing the drive plunger from its retracted state (paragraph [0080]).
Regarding claim 6, Thalmann teaches that when the drive plunger is released, the needle is injected into the skin of the subject (paragraph [0080]).
Regarding claim 7, Thalmann teaches that when the needle is injected into the skin of the subject, the distal end of the drive plunger releases the needle from the device (paragraph [0061]).
Regarding claim 8, Thalmann teaches that the needle is attached to infusion tubing (2), the housing further comprising a tubing channel extending from the distal opening towards the proximal opening, the infusion tubing attached to the needle extending through the tubing channel (as discussed in paragraph [0057]).
Regarding claim 10, Thalmann teaches that wherein the distal surface of the housing is divided into at least 2 distinct parts with the channels of the housing therebetween (Figure 18).
Regarding claims 18 and 20, Thalmann teaches a device (Figure 18) for administering a needle to a subject, comprising: 
a housing (1) comprising a shell with a distal opening and a proximal opening (Figure 18); 
a drive plunger (36) occupying the space defined by the shell of the housing and in shifting engagement with the housing (paragraphs [0078] and [0080]), wherein the drive plunger comprises a tube defining a lumen (lumen inside sleeve 36 as shown in Figure 18) and the drive plunger has a proximal end extending from the proximal opening of the housing and a distal end dimensioned to receive and deliver a needle (Figure 18 and paragraph [0077]); 
an inner plunger (4) occupying the lumen of the drive plunger and comprising a handle (9) extending from the proximal opening of the housing and in connection with the proximal end of the drive plunger (Figure 18), a barrel (longitudinal body of element 4) and a distal end in proximal shifting engagement with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive plunger is retracted (paragraph [0078] and Figure 18); 
a drive spring (3) associated with the drive plunger such that when the handle of the inner plunger is retracted proximally relative to the housing, the drive spring compresses and when the drive plunger is released, the drive plunger travels distally from the force of the drive spring (paragraph [0080]).
However, Thalmann does not teach a component for relieving discomfort associated with injecting a needle to the subject receiving the injection the component comprising a vibrator component comprising a vibrator motor and power source associated with the housing such that the power source supplies power to the vibrator motor when the motor is activated (claim 18); wherein the component for relieving discomfort is activated when the inner plunger is retracted (claim 20).
Caffey teaches a device similar to Thalmann and the current application, further including a component (vibrating rings or motors 1000) for relieving discomfort associated with injecting a needle to the subject receiving the injection (paragraph [0113]); wherein the component for relieving the discomfort to the patient is a vibrator component comprising a vibrator motor (1000) and power source associated with the housing such that the power source supplies power to the vibrator motor when the motor is activated as discussed in paragraph [0113]; wherein the component for relieving discomfort is activated when the inner plunger is retracted, specifically to effectively distract the patient from the needle insertion, the distraction mechanism preferably operates one second or less before the needle is inserted… This relative timing may be achieved by suitable electronics that provides signals to trigger first the distraction mechanism and, shortly thereafter, the needle insertion mechanism (paragraph [0114]).  Examiner notes that it would have been obvious to one having ordinary skill in the art that in the combined system of Thalmann and Caffey, the component for relieving discomfort can be active when the inner plunger is retracted, in order to effectively distract the patient from the needle insertion, similar to the disclosure of Caffey. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Caffey with the device of Thalmann in order to distract the patient from the pain (paragraph [0113]).
Regarding claim 21,  Thalmann teaches a stop (61 and 6b) to hold the drive spring in a retracted position (paragraph [0057]).
Regarding claim 22, Thalmann teaches that the stop is a button extending from the surface of the drive plunger (Figure 18), depression of the button releasing the drive plunger from its retracted state (paragraph [0080]).
Regarding claim 23, Thalmann teaches that when the drive plunger is released, the needle is injected into the skin of the subject (paragraph [0080]).
Regarding claim 24, Thalmann teaches that when the needle is injected into the skin of the subject, the distal end of the drive plunger releases the needle from the device (paragraph [0061]).
Regarding claim 25, Thalmann teaches that the needle is attached to infusion tubing (2, Figure 18), the housing further comprising a tubing channel extending from the distal opening towards the proximal opening, the infusion tubing attached to the needle extending through the tubing channel (as discussed in paragraph [0057]).
Regarding claim 27, Thalmann teaches that wherein the distal surface of the housing is divided into at least 2 distinct parts with the channels of the housing therebetween (Figure 18).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalmann (U.S. 2009/0216215) in view of Caffey (U.S. 2014/0074062), and in view of Nicholls (U.S. 2012/0245497).
	Regarding claim 19, Thalmann and Caffey teach claim 18 as seen above.
	However, Thalmann and Caffey do not teach that the component for relieving the discomfort to the patient further includes a textured pad on the distal surface of the.
	Nicholls teaches a device similar to Thalmann, Caffey, and the current application, further including the component for relieving the discomfort to the patient further includes a textured pad (32) on the distal surface of the (as shown in Figures 1a – 2b).
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nicholls with the combined system of Thalmann and Caffey in order to alleviate the perceived pain experienced (paragraph [0052]).

Allowable Subject Matter
Claims 11 – 17 would be allowable if rewritten or amended to overcome the double patenting rejection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, cited prior arts do not teach wherein the needle is a butterfly needle having wings, the housing further comprising two opposing channels extending from the distal opening towards the proximal opening, the distal end of the drive plunger further including recessions for receiving the wings of the butterfly needle, the recessions aligned to the channels of the housing to permit each wing of the butterfly needle to extend from the housing.
Regarding claim 11, cited prior arts do not teach wherein the needle is a butterfly needle having wings, the housing further comprising two opposing channels extending from the distal opening towards the proximal opening, the distal end of the drive plunger further including recessions for receiving the wings of the butterfly needle, the recessions aligned to the channels of the housing to permit each wing of the butterfly needle to extend from the housing.
Regarding claim 26, cited prior arts do not teach wherein the needle is a butterfly needle having wings, the housing further comprising two opposing channels extending from the distal opening towards the proximal opening, the distal end of the drive plunger further including recessions for receiving the wings of the butterfly needle, the recessions aligned to the channels of the housing to permit each wing of the butterfly needle to extend from the housing.
	Further, reasons for allowance in the parent application (14/783076) are adopted as part of reasons for indicating allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                 
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783